Exhibit Number 10.1





 
STOCK PURCHASE AGREEMENT




Dated as of August 29, 2005




by and between




HARKEN ENERGY CORPORATION




and




ALEXANDRA GLOBAL MASTER FUND LTD.




__________________________________




SERIES J CONVERTIBLE PREFERRED STOCK


 

--------------------------------------------------------------------------------


HARKEN ENERGY CORPORATION


STOCK PURCHASE AGREEMENT


SERIES J CONVERTIBLE PREFERRED STOCK



TABLE OF CONTENTS
 

 
Page
1.    Definitions
3
     
 
2.    Purchase and Sale; Purchase Price
4
 
(a)
Purchase
4
 
(b)
Form of Payment
4
 
(c)
Closing
5
     
 
3.    Representations, Warranties, Covenants, etc. of the Holder
5
 
(a)
Stock Purchase Agreement
5
     
 
4.    Representations, Warranties, Covenants, etc. of the Company
5
 
(a)
Corporate Authorization
5
 
(b)
Non-contravention.
5
 
(c)
Approvals, Filings, Etc.
6
     
 
5.    Certain Waiver
6
     
 
6.    Conditions to the Company’s Obligation to Purchase
6
     
 
7.    Conditions to the Holder’s Obligation to Sell
7
     
 
8.    Miscellaneous
7
 
(a)
Governing Law
7
 
(b)
Headings
7
 
(c)
Severablity
   
(d)
Notices
7
 
(e)
Counterparts
8
 
(f)
Entire Agreement; Benefit
8
 
(g)
Waiver
8
 
(h)
Amendment
8
 
(i)
Further Assurances
8
 
(j)
Expenses
9
 
(k)
Survival
9
 
(l)
Construction
9

 
2

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT, dated as of August 29, 2005 (this “Agreement”),
by and between HARKEN ENERGY CORPORATION, a Delaware corporation, (the
“Company”), and ALEXANDRA GLOBAL MASTER FUND LTD., a British Virgin Islands
international business company (the “Holder”).
 
W I T N E S S E T H:
 
WHEREAS, the Holder is the holder of 50,000 shares of the Preferred Stock (such
capitalized term and all other capitalized terms used in this Agreement having
the meanings provided in Section 1); and


WHEREAS, the Company wishes to purchase from the Holder and the Holder wishes to
sell to the Company, upon the terms and subject to the conditions of this
Agreement, 50,000 Preferred Shares for the Purchase Price.


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.     Definitions.


(a)     As used in this Agreement, the terms “Agreement”, “Company” and “Holder”
shall have the respective meanings assigned to such terms in the introductory
paragraph of this Agreement.


(b)     All the agreements or instruments herein defined shall mean such
agreements or instruments as the same may from time to time be supplemented or
amended or the terms thereof waived or modified to the extent permitted by, and
in accordance with, the terms thereof and of this Agreement.


(c)     The following terms shall have the following meanings (such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):


“Certificate of Designations” means the Company’s Certificate of Designations of
Series J Convertible Preferred Stock as filed with the Secretary of State of the
State of Delaware on April 28, 2004.


“Claim” means any loss, claim, damage, liability or expense (joint or several),
incurred by a Person.


“Closing Date” means 12:00 noon, New York City time, on August 31, 2005 or such
other time or date mutually agreed by the Company and the Holder.


“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.


“Indemnified Person” means the Holder and its investment adviser and their
respective directors, officers, and members and each Person, if any, who
controls the Holder or its investment adviser within the meaning of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934 Act,
as amended.


3

--------------------------------------------------------------------------------


“Optional Redemption Event” shall have the meaning provided in the Certificate
of Designations.


“Person” means any natural person, corporation, partnership, limited liability
company, trust, incorporated organization, unincorporated association, or
similar entity or any government, governmental agency or political subdivision.


“Preferred Shares” means the shares of Preferred Stock owned by the Holder.


“Preferred Stock” means the Company’s Series J Convertible Preferred Stock, par
value $1.00 per share.


“Purchase Price” means $5,000,000.00.


“Registration Event” shall have the meaning provided in the Subscription
Agreement.


“Subscription Agreement” shall have the meaning provided in the Certificate of
Designations.


“Subsidiary” means any corporation or other entity of which a majority of the
capital stock or other ownership interests having ordinary voting power to elect
a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by the Company.


“Transaction Documents” shall have the meaning provided in the Certificate of
Designations.


2.     Purchase and Sale; Purchase Price.


(a)     Purchase. Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to purchase from the Holder, and the Holder
hereby agrees to sell to the Company, on the Closing Date, 50,000 Preferred
Shares for the Purchase Price, free and clear of all liens, claims and
encumbrances.


(b)     Form of Payment. Payment by the Company of the Purchase Price to the
Holder on the Closing Date shall be made by wire transfer of immediately
available funds to:


Bank of New York, New York
ABA Number 021-000-018
SWIFT Address IRVTUS3N
CHIPS Member Number 001
TELEX Addresses: 62763 BONYUW and 232241 ITNYUR
For credit to the account of Credit Suisse First Boston (Europe) Ltd. 
(CSFBGB2L)
Account Number 890-0361-158
For further credit to the account of Alexandra 04V5


4

--------------------------------------------------------------------------------


(c)     Closing. The purchase of the Preferred Shares shall occur on the Closing
Date at the Law Offices of Brian W Pusch, Penthouse Suite, 29 West 57th Street,
New York, New York. At the closing, upon the terms and subject to the conditions
of this Agreement, the Holder shall deliver to the Company one or more
certificates for the Preferred Shares to be purchased, duly endorsed for
transfer or accompanied stock powers, against payment by the Company to the
Holder of an amount equal to the Purchase Price, and the Company shall pay to
the Holder an amount equal to the Purchase Price against delivery by the Holder
to the Company of the one or more certificates for the Preferred Shares to be
purchased, duly endorsed for transfer or accompanied stock powers.


3.     Representations, Warranties, Covenants, etc. of the Holder.


The Holder represents and warrants to, and covenants and agrees with, the
Company as follows:


(a)     Stock Purchase Agreement. The Holder has all requisite power and
authority, corporate or otherwise, to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby; and this Agreement has been duly and validly authorized and duly
executed and delivered by the Holder and, assuming due execution and delivery by
the Company, is a valid and binding agreement of the Holder enforceable in
accordance with its terms, except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally and general principles of equity, regardless of
whether enforcement is considered in a proceeding in equity or at law.
 
(b)               Title to the Preferred Shares. The Holder has good and
marketable record and beneficial ownership of the Preferred Shares, free and
clear of all liens, claims and encumbrances.
 
(c)                Holder's Knowledge. The Holder has had access to such
information, or opportunity to ask such questions, as it has deemed necessary
with respect to the value of the Preferred Shares (it being acknowledged that
the Holder is not relying upon any representation of warranty by the Company
with respect to such matters of value that accordingly no such representations
or warranties are made


4.     Representations, Warranties, Covenants, etc. of the Company.


The Company represents and warrants to, and covenants and agrees with, the
Holder as follows:


(a)     Corporate Authorization. This Agreement has been duly and validly
authorized by the Company; this Agreement has been duly executed and delivered
by the Company and, assuming due execution and delivery by the Holder, this
Agreement is the legal, valid and binding obligation of the Company enforceable
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally and general principles of equity,
regardless of whether enforcement is considered in a proceeding in equity or at
law.


(b)     Non-contravention. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not, with or without the giving of notice or the lapse of
time, or both, (i) result in any violation of any provision of the certificate
of incorporation or by-laws or similar instruments of the Company or any
Subsidiary, (ii) conflict with or result in a breach by the Company or any
Subsidiary of any of the terms or provisions of, or constitute a default under,
or result in the modification of, or result in the creation or imposition of any
lien, security interest, charge or encumbrance upon any of the properties or
assets of the Company pursuant to, any indenture, mortgage, deed of trust or
other agreement or instrument to which the Company or any Subsidiary is a party
or by which the Company or any Subsidiary or any of their respective properties
or assets are bound or affected which would have a material adverse effect on
the business, properties, operations, condition (financial or other), results of
operations or prospects of the Company and the Subsidiaries, taken as a whole,
(iii) violate or contravene any applicable law, rule or regulation or any
applicable decree, judgment or order of any court, United States federal or
state regulatory body, administrative agency or other governmental body having
jurisdiction over the Company or any Subsidiary or any of their respective
properties or assets which would have a material adverse effect on the business,
properties, operations, condition (financial or other), results of operations or
prospects of the Company and the Subsidiaries, taken as a whole, or (iv) have
any material adverse effect on any permit, certification, registration,
approval, consent, license or franchise necessary for the Company or any
Subsidiary to own or lease and operate any of its properties and to conduct any
of its business or the ability of the Company or any Subsidiary to make use
thereof.


5

--------------------------------------------------------------------------------


(c)     Approvals, Filings, Etc. No authorization, approval or consent of, or
filing with, any court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market or the stockholders of the Company is
required to be obtained or made by the Company or any Subsidiary in connection
with the execution, delivery and performance of this Agreement by the Company.


5.     Certain Waiver.


(a)     Waiver. Effective upon the closing on the Closing Date, the Holder
hereby waives its right to partial liquidated damages under Section 8(a)(2) of
the Subscription Agreement, and any interest thereon, which right arose from a
Registration Event consisting of the event or circumstance described in clause
(ii) of the definition of the term Registration Event with respect to the
Company’s Registration Statement on Form S-3 (Registration No. 333-115939). The
Holder further represents that it has not assigned to any third party any
interest in such claim to partial liquidated damages.


6.     Conditions to the Company’s Obligation to Purchase.


The Company’s obligations to purchase the Preferred Shares from the Holder on
the Closing Date as provided in Section 2(a) and to pay the Purchase Price to
the Holder is conditioned upon satisfaction of the following conditions
precedent on or before the Closing Date (any or all of which may be waived by
the Company in its sole discretion):


(a)     On the Closing Date, no legal action, suit or proceeding shall be
pending or threatened which seeks to restrain or prohibit the transactions
contemplated by this Agreement; and


(b)     The representations and warranties of the Holder contained in this
Agreement shall have been true and correct on the date of this Agreement and on
the Closing Date as if made on the Closing Date and on or before the Closing
Date the Holder shall have performed all covenants and agreements of the Holder
required to be performed by the Holder on or before the Closing Date.


6

--------------------------------------------------------------------------------


7.     Conditions to the Holder’s Obligation to Sell.


The Holder’s obligation to sell the Preferred Shares to the Company on the
Closing Date as provided in Section 2(a) is conditioned upon satisfaction of the
following conditions precedent on or before the Closing Date (any or all of
which may be waived by the Holder in its sole discretion):


(1)      On the Closing Date, no legal action, suit or proceeding shall be
pending or threatened which seeks to restrain or prohibit the transactions
contemplated by this Agreement;


(2)     The representations and warranties of the Company contained in this
Agreement shall have been true and correct on the date of this Agreement and
shall be true and correct on the Closing Date as if given on and as of the
Closing Date and on or before the Closing Date the Company shall have performed
all covenants and agreements of the Company contained herein required to be
performed by the Company on or before the Closing Date; and


(3)     No event which would constitute an Optional Redemption Event or, with
the giving of notice or the passage of time, or both, would constitute an
Optional Redemption Event shall have occurred and be continuing.


8.     Miscellaneous.


(a)     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


(b)     Headings. The headings, captions and footers of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.


(c)     Severablity. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.


(d)     Notices. Any notices required or permitted to be given under the terms
of this Agreement shall be in writing and shall be sent by mail, personal
delivery, by telephone line facsimile transmission or courier and shall be
effective five days after being placed in the mail, if mailed, or upon receipt,
if delivered personally, by telephone line facsimile transmission or by courier,
in each case addressed to a party at such party’s address (or telephone line
facsimile transmission number) shown in the introductory paragraph or on the
signature page of this Agreement or such other address (or telephone line
facsimile transmission number) as a party shall have provided by notice to the
other party in accordance with this provision. In the case of any notice to the
Company, such notice shall be addressed to the Company at the following address:
180 State Street, Suite 200, Southlake, Texas, 76092. Attention: General Counsel
(telephone line facsimile transmission number (281) 504-4040), and in the case
of any notice to the Holder, addressed to the Holder at the following address:
c/o Alexandra Investment Management, LLC, 767 Third Avenue, 39th Floor, New
York, New York, 10017, Attention: Chief Investment Officer (telephone line
facsimile transmission number (212) 301-1810).


7

--------------------------------------------------------------------------------


(e)     Counterparts. This Agreement may be executed in counterparts and by the
parties hereto on separate counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.
A telephone line facsimile transmission of this Agreement bearing a signature on
behalf of a party hereto shall be legal and binding on such party.
 
(f)     Entire Agreement; Benefit. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and sets forth the terms agreed to by the parties on the date hereof. There are
no restrictions, promises, warranties, or undertakings, other than those set
forth or referred to herein and therein. This Agreement supersedes all prior
agreements and understandings, whether written or oral, between the parties
hereto with respect to the subject matter hereof. This Agreement and the terms
and provisions hereof are for the sole benefit of only the Company, the Holder
and their respective successors and permitted assigns and in no event shall the
Holder have any liability to any stockholder or creditor of the Company or any
other Person (other than the Company) in any way relating to or arising from
this Agreement or the transactions contemplated hereby. Except as expressly
modified hereby, the Transaction Documents shall remain in full force and
effect.
 
(g)     Waiver. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
or course of dealing between the parties, shall not operate as a waiver thereof
or an amendment hereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or exercise of
any other right or power.
 
(h)     Amendment. No amendment, modification, waiver, discharge or termination
of any provision of this Agreement nor consent to any departure by the Holder or
the Company therefrom shall in any event be effective unless the same shall be
in writing and signed by the party to be charged with enforcement, and then
shall be effective only in the specific instance and for the purpose for which
given. No course of dealing between the parties hereto shall operate as an
amendment of this Agreement.
 
(i)     Further Assurances. Each party to this Agreement will perform any and
all acts and execute any and all documents as may be necessary and proper under
the circumstances in order to accomplish the intents and purposes of this
Agreement and to carry out its provisions.
 
8

--------------------------------------------------------------------------------


(j)     Expenses. Each of the Company and the Holder shall bear its own expenses
in connection with this Agreement and the transactions contemplated hereby.
 
(k)     Survival. The respective representations, warranties, covenants and
agreements of the Company and the Holder contained in this Agreement and the
documents delivered in connection with this Agreement shall survive the
execution and delivery of this Agreement and the closing hereunder and delivery
of and payment for the Preferred Shares, and shall remain operative and in full
force and effect regardless of any investigation made by or on behalf of the
Holder or any Person controlling or acting on behalf of the Holder or by the
Company or any Person controlling or acting on behalf of the Company.
 
(l)     Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.




[Signature Page Follows]
 
9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers or other representatives thereunto duly authorized
as of the date first set forth above.
 

        HARKEN ENERGY CORPORATION  
   
   
    By:   /s/ Elmer A. Johnston  

--------------------------------------------------------------------------------

Name: Elmer A. Johnston
Title: Vice President

 

        ALEXANDRA GLOBAL MASTER FUND LTD.  
   
   
    By:  
ALEXANDRA INVESTMENT
MANAGEMENT, LLC, its Investment Advisor
        By:  /s/ Mikhail Filimonov  

--------------------------------------------------------------------------------

Name: Mikhail Filimonov
Title: Chairman and Chief Executive Officer

 
10

--------------------------------------------------------------------------------




